FILED
                           NOT FOR PUBLICATION                              FEB 3 2015

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


PETER C. BRONSON; CAROLYN P.                     No. 12-72342
BRONSON,
                                                 Tax Ct. No. 26463-08
              Petitioners - Appellants,

  v.                                             MEMORANDUM*

COMMISSIONER OF INTERNAL
REVENUE,

              Respondent - Appellee.



PETER C. BRONSON; CAROLYN P.                     No. 12-72343
BRONSON,
                                                 Tax Ct. No. 17478-08
              Petitioners - Appellants,

  v.

COMMISSIONER OF INTERNAL
REVENUE,

              Respondent - Appellee.


                           Appeals from Decisions of the
                             United States Tax Court

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                           Submitted January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

      Peter C. Bronson, an attorney, and Carolyn P. Bronson appeal pro se from

the Tax Court’s decisions, after a bench trial, upholding the Commissioner of

Internal Revenue’s determination of income tax deficiencies for tax years 2001-05,

and liability for an understatement penalty in tax years 2004 and 2005. We have

jurisdiction under 26 U.S.C. § 7482(a)(1). We review de novo the Tax Court’s

legal conclusions, Ann Jackson Family Found. v. Comm’r, 15 F.3d 917, 920 (9th

Cir. 1994), and for clear error its factual determinations, Hansen v. Comm’r, 471

F.3d 1021, 1028 (9th Cir. 2006). We affirm.

      The Tax Court did not clearly err in determining that the preponderance of

the evidence showed that the Bronsons were not engaged in horse-training and

breeding activity for profit within the meaning of 26 U.S.C. § 183. See Comm’r v.

Groetzinger, 480 U.S. 23, 35 (1987) (“[T]o be engaged in a trade or business, . . .

the taxpayer’s primary purpose for engaging in the activity must be for income or

profit.”); see also Hansen, 471 F.3d at 1028 (Tax Court’s weighing of the evidence

will be upheld unless there is a “definite and firm conviction that a mistake has



          **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          2                                     12-72342
been committed” (citation and internal quotation marks omitted)).

      The Tax Court did not clearly err by imposing an accuracy-related penalty

for the Bronsons’ underpayment of tax due to their substantial understatement of

income tax. See 26 U.S.C. § 6662(a), (b)(2) (authorizing penalty equal to 20% of

the underpayment for, among other things, a substantial understatement of income

tax); id. § 6662(d)(1)(A) (defining substantial understatement).

      AFFIRMED.




                                          3                                 12-72342